DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “a left see-through display of a split screen display” and “a right see-through display of the split screen display”.  However, nowhere in the specification describes a left see-through display of a split screen display” or “a right see-through display of the split screen display”.  Paragraph 29 of the published application describes “a see through display 115” and paragraph 27 of the published application describes “a split screen on a display of the smart 
As such, claim 2 includes subject matter that fail to comply with the written description requirement. 
Claims 3-9 are rejection under this section because they depend from claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. US 2007/0046776; hereinafter Yamaguchi).
Regarding claim 10:
Yamaguchi discloses a video capture and display goggle (see Figs. 1-2) comprising: 
a goggle shaped body (see Fig. 1 or 2; video see-through HMD 100 or see-through HMD

400);
a left see-through display supported by the goggle shaped body and configured to be viewed by a left eye of a wearer of the goggle shaped body (see Fig. 1 or 2; display 120L or display 402L);
a right see-through display supported by the goggle shaped body and configured to be viewed by a right eye of the wearer of the goggle shaped body; (see Fig. 1 or 2; display 120R or display 402R);
a plurality of cameras comprising:
a first camera mounted on the goggle shaped body and providing first video having a left oriented field of view (see Fig. 1 or 2; image sensing device 111L or camera 401L); and
a second camera mounted on the goggle shaped body and providing second video having a right oriented field of view (see Fig. 1 or 2; image sensing device 111R or camera 401R); and
circuitry configured to:
receive the first video and the second video from the first and second cameras (see Fig. 1; circuits 112L, 112R, 113L, 113R, 114L, 114R, 115Land 115R receives the first and second video from the first and second cameras);
transmit the first and second video to a processing device (see Figs. 1, 6 and paragraph 68; image processing unit 200 is a processing device);

receive stitched stereoscopic three-dimensional video from the processing device (see Fig. 1 and paragraphs 14, 45 and 57; composite images for the left and composite images for the right eye correspond to the stereoscopic three-dimensional video; based on the broadest reasonable interpretation, the composite images are interpreted as “stitched stereoscopic three-dimensional video”); and 
provide the stereoscopic three-dimensional video for display using the left see-through display and the right see-through display (see Figs. 1, 4 and paragraph 75; composite image for the right eye and composite image for the left are provided to the right display and left display, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sadi et al. (US 2016/0088287; hereinafter Sadi).
Regarding claim 11:
Yamaguchi discloses all the features in claim 10.  Yamaguchi further discloses the video capture and display goggle, wherein: the first and second cameras are mounted on a front face of the goggle shaped body (see Fig. 2). 
Yamaguchi does not disclose the plurality of cameras comprises a third camera and a fourth camera mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively; and the circuitry is configured to: receive the third video and the fourth video; and transmit the third video and the fourth video to the processing device.
In the same field of endeavor, Sadi discloses a video capture and display goggle (see paragraph 166; “Example client devices 150A-C for viewing 360.degree, stereoscopic video may include a head-mounted display (HMD)”) comprising a plurality of cameras (see Fig. 3 and paragraph 58);
wherein the plurality of cameras comprises a third camera (see Fig. 3; camera R3 or F2) and a fourth camera (see Fig. 3; camera Fn-1 or Rn) mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively (see paragraph 59; each of the cameras provides additional field of view); and the circuitry is configured to:
receive the third video and the fourth video (see Fig. 8; step 310; also paragraph 102); and
transmit the third video and fourth video to the processing device (see paragraphs 47 and 94; the processor 120 or central processor receives the video images from each of the cameras and process the images accordingly).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the plurality of cameras comprises a third camera and a fourth camera mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively; and the circuitry is configured to: receive the third video and the fourth video; and transmit the third video and fourth video to the processing device, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because wider field of view can be captured by the third and fourth cameras (see Fig. 3 and paragraph 47). 
Regarding claim 12:
Yamaguchi and Sadi disclose all the features in claim 11. Said further discloses the video capture and display goggle, wherein the stereoscopic three-dimensional video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video (see Figs. 5, 7 and paragraphs 71-78; the images from the left cameras are stitched together to form Left Camera Images as shown in Fig. 7; the images from the right cameras are stitched together to form Right Camera Images as shown in Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the stitched video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because the images corresponding to a person’s left and right eyes can be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).
Regarding claim 16:
Yamaguchi discloses a virtual reality goggle (see Fig. 1 or 2; video see-through HMD 100 or see-through HMD 400) comprising:
a goggle shaped body having a left display and a right display supported by the goggle shaped body in a position viewable by a wearer of the goggle shaped body (see Fig. 1 or 2; display 120L or display 402L, and display 120R or display 402R); 
a plurality of cameras comprising:
at least two first cameras mounted on a front face of the goggle shaped body and
each providing a forward oriented field of view (see Fig. 2; cameras 401R and 401L); circuitry configured to:
receive the video from the plurality of cameras (see Fig. 1; circuits 112L,
112R, 113L, 113R, 114L, 114R, 115L and 115R receives the first and second video from the first and second cameras);
transmit the video to a processing device (see Figs. 1, 6 and paragraph 68; image processing unit 200 is a processing device);
receive stitched stereoscopic three-dimensional video from the processing device (see Fig. 1 and paragraphs 14, 45 and 57; composite images for the left and composite image for the right eye correspond to the stereoscopic three-dimensional video); and provide the stitched stereoscopic three-dimensional video for display using the left see-through display and the right see-through display (see Figs. 1, 4 and paragraph 75; composite image for the right eye and composite image for the left are provided to the right display and left display, respectively).
Yamaguchi does not disclose the plurality of cameras include a second camera mounted on a left side of the goggle shaped body and providing a left oriented field of view; and a third camera mounted on a right side of the goggle shaped body and providing a right oriented field of view; wherein the second camera and the third camera are disposed to capture images having overlapping fields of view with the at least two first cameras.

In the same field of endeavor, Sadi discloses a virtual reality goggle comprising: a plurality of cameras (see Figs. 2 and 3), wherein the plurality of cameras comprising:
at least two first cameras mounted on a front face of the goggle shaped body and each providing a forward oriented field of view (see Fig. 2; the front set of cameras have overlapping FOV);
a second camera mounted on a left side of the goggle shaped body and providing a left oriented field of view (see Fig. 3; camera R3 or L2); and
a third camera mounted on a right side of the goggle shaped body and providing a right oriented field of view (see Fig. 3; camera Ln-1 or Rn);
wherein the second camera and the third camera are disposed to capture images having overlapping fields of view with the at least two first cameras (see Figs. 3, 5, 7 and paragraphs 71-78).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the virtual reality goggle of Yamaguchi such that the plurality of cameras includes a second camera mounted on a left side of the goggle shaped body and providing a left oriented field of view; and a third camera mounted on a right side of the goggle shaped body and providing a right oriented field of view; wherein the second camera and the third camera are disposed to capture images having overlapping fields of view with the at least two first cameras, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because images corresponding to a person’s left and right eyes can be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).
Regarding claim 17:
Yamaguchi and Sadi disclose all the features in claim 16. Yamaguchi further discloses the virtual reality goggle, wherein at least two first cameras comprise a first pair of cameras mounted on the front face of the goggle shaped body and providing overlapping fields of view (see Fig. 2; camera 401R and 401L are front facing cameras; also see paragraph 53; the images taken by the two cameras includes areas with matching characteristics).
Regarding claim 18:
Yamaguchi and Sadi disclose all the features in claim 16. Sadi further discloses the virtual reality goggle, wherein the plurality of cameras comprises:
a fourth camera mounted on a left support coupled to the goggle shaped body and providing an additional left side field of view (see Fig. 5; camera L3); and
a fifth camera mounted on a right support coupled to the goggle shaped body and providing an additional right-side field of view (see Fig. 5; camera R11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the virtual reality goggle of Yamaguchi to includes a fourth camera mounted on a left support coupled to the goggle shaped body and providing an additional left side field of view; and a fifth camera mounted on a right support coupled to the goggle shaped body and providing an additional right-side field of view, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because wider field of view can be captured by the fourth and fifth cameras (see Fig. 3 and paragraph 47).
Regarding claim 19:

Yamaguchi and Sadi disclose all the features in claim 16. Sadi further discloses the virtual reality goggle, wherein the plurality of cameras comprises a sixth camera supported on a top face of the goggle shaped body and providing an upward oriented field of view (see Fig. 6 and paragraph 74; camera 112T is a top camera pointing in an upward direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the virtual reality goggle of Yamaguchi to include a sixth camera supported on a top face of the goggle shaped body and providing an upward oriented field of view, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because images from top cameras may be combined to enhance a user's 3-D perception while viewing a 3-D video and looking upwards (see paragraph 74).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mao et al. (US 2016/0093108; hereinafter Mao).
Regarding claim 13:
Yamaguchi discloses all the features in claim 10. However, Yamaguchi does not disclose the video capture and display goggle, wherein the circuitry is configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three-dimension video.
In the same field of endeavor, Mao discloses a video capture and display goggle, wherein the circuitry is configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stereoscopic three-dimension video (see paragraphs 13 and 77), and a set up option to identify network processing services and users with which to share the stereoscopic three-dimension video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the circuitry is configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three-dimension video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mao as applied to claim 6 above, and further in view of de Oliveira (US 2015/0105035).
Regarding claim 14:
Yamaguchi and Mao disclose all the features in claim 13. However, Yamaguchi and Mao do not disclose the video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users.
In the same field of endeavor, de Oliveira discloses a video capture, wherein the user interface includes a record and auto share option, which when selected, causes the video capture to begin recording the video, to automatically send the video to the network processing services, and to cause the video to be shared with selected users (see paragraph 31).

The combination of Yamaguchi, Mao and de Oliveira would have realized sending and sharing the first video and the second video.
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Yamaguchi, Mao and de Oliveira to realize a video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin
recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users. The combination of would have yielded a predictable result of an user of the virtual reality goggle automatically sharing his/her experience to selected audience.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Zalewski (US 2016/0209658). 
Regarding claim 15: 
Yamguchi discloses all the features in claim 10. Yamaguchi does not disclose the video capture and display goggle, wherein the stereoscopic three-dimensional video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle.
In the same field of endeavor, Zalewski discloses a video capture and display goggle, wherein the stereoscopic three-dimensional video includes left shared video and right shared video (see Fig. 4B and paragraphs 64-65; “These frames are being streamed from the cloud system and each frame will include a left and right eye image content”), wherein the left and right shared video are received from another video capture and display goggle (see Fig. 6 and paragraph 78; the users are allowed to share VR spaces).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the stereoscopic three-dimensional video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle, as taught by Zalewski.  One of ordinary skill in the art would have been motivated to do this because user can share virtual reality content with another user. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sadi as applied to claim 16 above, and further in view of Mao.
Regarding claim 20:
Yamaguchi and Sadi disclose all the features in claim 16. However, Yamaguchi and Sadi do not disclose the video capture and display goggle, wherein the circuitry is configured to provide a user interface including: a record option selector, an option to share the stitched stereoscopic three-dimensional virtual reality video, and a set up option to identify network processing services and users with which to share the stitched stereoscopic three-dimensional virtual reality video.
In the same field of endeavor, Mao discloses a virtual reality goggle, wherein the circuitry is configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stitched stereoscopic three-dimensional virtual reality video (see paragraphs 13 and 77), and a set up option to identify network processing services and users with which to share the stitched stereoscopic three-dimensional virtual reality video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi in view of Sadi such that the circuitry is configured to provide a user interface including: a record option selector, an option to share the stitched stereoscopic three-dimensional virtual reality video, and a set up option to identify network processing services and users with which to share the stitched stereoscopic three-dimensional virtual reality video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sadi as applied to claim 16 above, and further in view of Balachandreswaran.
Regarding claim 21:
Yamaguchi and Sadi disclose all the features in claim 16. Yamaguchi and Sadi do not disclose the virtual reality goggle, wherein the virtual reality goggle further comprises a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the first and second video to the processing device via the wireless
communication device and to receive the stitched stereoscopic three-dimensional virtual reality video, via the wireless communication device, from the processing device.

In the same field of endeavor, Balachandreswaran discloses a virtual reality goggle comprises a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the video to the processing device via the wireless communication device and to receive the stitched stereoscopic three-dimensional virtual reality video, via the wireless communication device, from the processing device (see Fig. 1; wireless communication system 126; also see paragraphs 21 and 26; the at least one processor located remotely from the HMD corresponds to a processing device; also the other components in an AR and/or VR system, such as, for example, other HMDs, a gaming console, a router, or at least one peripheral 13 to enhance user engagement with the AR and/or VR corresponding to a processing device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the virtual reality goggle of Yamaguch in view of Sadi to further include a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the video to the processing device via the wireless communication device and to receive the stitched stereoscopic three-dimensional virtual reality video, via the wireless communication device, from the processing device, as taught by Balachandreswaran. One of ordinary skill in the art would have been motivated to do this because interacting with an external processing device enhances the user engagement with the AR and/or VR (see Balachadreswaran, paragraph 26).
Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are not persuasive.
Applicant’s argument with respect to claim 2 is moot, because claim 2 is currently rejected under 35 U.S.C §112, first paragraph.  See details above. 
In regards to independent claims 10 and 16, Applicant argues that Yamaguchi does not disclose “stitched stereoscopic three-dimensional virtual reality video”.  However, Examiner respectfully disagrees.  As pointed out above and in the last Office Action, the composite images taught by Yamaguchi read on the claimed “stitched stereoscopic three-dimensional virtual reality video” based on the broadest reasonable interpretation.  Yamaguchi explains that “image composition unit 407 combines sensed images from the image input unit 402 and CG images (images of virtual objects) from the image generation unit 405 and generates a composite image for the right eye and a composite image of the left eye” (see paragraph 57).  In addition, Yamaguchi discloses the stereoscopic head-mount device displays includes “an image generation unit 405 generates the three-dimensional CG images that should be observed from the viewpoints of the left eye and the right eye of the observer and supplies the generated CG images to the image composition unit 407” (see paragraph 56).  
Accordingly, Yamaguch discloses all the features in claim 10; the combination of Yamaguchi and Sadi discloses all the features in claims 11, 12, and 16-19; the combination of Yamaguchi and Mao discloses all the features in claim 13; the combination of Yamguchi, Mao and de Oliveira discloses all the features in claim 14; the combination of Yamaguchi and Zalewski discloses all the features in claim 15; the combination of Yamaguchi, Sadi and Mao discloses all the features in claim 20, and the combination of Yamaguchi, Sadi and Balachandreswaran discloses all the features in claim 21.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625